    



EXHIBIT 10.71

PORTIONS OF THIS EXHIBIT 10.71 MARKED BY AN *** HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



January 31, 2006

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] CK Jeanswear
N.V. [spacer.gif] CK Jeanswear Europe S.p.A. [spacer.gif] WF Overseas Fashion
C.V. Olympic Palaza, 1st floor [spacer.gif] Via Provinciale Lucchese, 181/11
[spacer.gif] Netherlands Fred. Roeskestraat 123, [spacer.gif] 50019 Sesto
Fiorentino [spacer.gif]   1076 EE Amsterdam [spacer.gif] Italy [spacer.gif]  
[spacer.gif]

Re: "CK/Calvin Klein" Store License - Europe

Ladies and Gentlemen:

CK Jeanswear Europe S.p.A. ("CKJE") and Calvin Klein, Inc. ("CKI") are
simultaneously entering into a store license relating to the form of the mark
"CK/Calvin Klein" for use on full-price free-standing retail stores, for the
sale therein of certain "CK/Calvin Klein" Women's and Men's Bridge Apparel, and
certain "CK/Calvin Klein" Women's and Men's Bridge small leather goods
(accessories) and handbags, pursuant to the Bridge Apparel License and the
Bridge Accessories License. This confirms that CKJE, CK Jeanswear N.V. ("CKJNV")
(hereinafter referred to as Operator, respectively) and CKI have agreed as
follows:

1.     (a) CKI hereby grants to Operator a license to use the trademark
"CK/Calvin Klein" ("Mark") on and in connection with the operation of
free-standing retail shops ("Stores") (plus the outlet Stores permitted by
Section 1(d)) located in the "Territory," as defined on the date hereof in the
Bridge Apparel License; for the sole purpose of selling therein at retail to
consumers only, the "Merchandise" (as herein defined). Operator will sell no
products other than Merchandise in the Stores. All use by Operator of the Mark
is subject to CKI's prior approval. Operator shall provide CKI annually, not
later than 90 days prior to the end of each Annual Period, for CKI's reasonable
prior approval, a schedule with existing Stores together with plans for the
establishment of additional Stores in the Territory, on a
jurisdiction-by-jurisdiction basis. Operator is required to open and maintain
Stores within the Territory, and in certain designated key locations (cities and
countries) therein, based on the Roll-Out Schedule attached hereto, as noted
below.

Operator is required to open, maintain and continuously operate *** of the
number of full-price retail stores indicated on the Roll-Out Schedules attached
(rounded up to the next whole number, determined at the close of each Annual
Period hereunder). If (a) the attached Roll-Out Schedules have not been met, or
(b) if *** of the required number of Stores that have been opened have been shut
or have discontinued operations (shut down for more than 30 business days)
(hereinafter "shut"), as reviewed at the close of the Annual Period, compared to
the prior Annual Period, and such "shut" Stores have not re-opened, relocated,
or replacement full-price Stores opened within the same Annual Period, or the
subsequent Annual Period (so that the "net" number of full-price Stores that
have been "shut" is less than *** as reviewed at the close of the said
subsequent Annual Period (or, the said "same" Annual Period, if applicable)1, in
case of either (a) or (b) above, CKI may terminate this Store License on 12
months prior written notice. However, CKI may permit Operator, and Operator will
continue to comply with all of its obligations hereunder, to operate and
maintain existing Stores, for up to two (2) years as permitted at that time by
CKI in writing (but not longer than the then current term of any Store
sublicense, as to any sublicensed Store), on a Store-by-Store basis.

(b) For purposes hereof, Merchandise shall consist of *** as respectively
defined in the Bridge Apparel and Bridge Accessories License. Upon the prior
written consent of CKI, as to the particular Licensed Products and styles
thereof, on a non-exclusive season to season basis, ***

Notwithstanding anything otherwise contained herein, ***

(c) CKI reserves the right to ***

(d) Operator shall be permitted to open in the Territory, on a non-exclusive
basis, up to ***, ***. Any and all such Stores shall be considered "Stores" for
the purposes of this Agreement, and shall be

[spacer.gif]

[spacer.gif] [spacer.gif] 1***


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



subject to the prior approval of CKI as to the*** and shall be subject to all
the terms of this Agreement including but not limited to ***. Operator shall not
be permitted to sublicense the rights under this Section 1(d) to any
unaffiliated third party, except on a single store by store basis or a country
wide basis only, only as approved in advance by CKI2.

2. (a) CKI shall have the right to approve the number and each specific location
of each Store (prior to the execution of any lease or other commitment), and to
approve the design, signage, layout, fixtures and decoration of each such Store
and to designate the architect or Store planner utilized in connection with the
build-out of each such Store (as set forth below), as well as all packaging,
Store tags or labels, business materials (including business cards), advertising
and promotional materials so as to ensure that the same are of the highest
quality, and are consistent with the "Calvin Klein" image. Operator recognizes
that CKI will grant such approvals as to location and number subject to and
consistent with its other programs for related retail outlets, and only if such
locations are reflected in the plan(s) approved pursuant to Section 1(a).

Operator recognizes that its public actions and statements can affect the image
of CKI, the Mark, the Merchandise and other trademarks used by CKI and/or its
licensees and other designees, CKI's other licensees and their respective
products. Accordingly, (i) the use and release by Operator of any and all
advertising, promotional or publicity material (including press releases and
other public relations media events) and (ii) any other corporate release, data
or information which Operator has reason to believe might become public and, if
so, could affect such image, will be prepared or conducted in consultation with
and subject to the prior approval of CKI's Public Relations Department. After
any such approval, Operator will not modify such approved material or activities
in any material respect, without CKI's prior approval. CKI shall have the right
to inspect each Store to ensure compliance with this Agreement. Operator shall
co-operate with CKI in any such inspection, shall promptly take steps to correct
all deficiencies as noted by CKI during or following such inspection and will
bear the expense of any follow up inspection.

(b) Operator will:

(i) bear all costs incurred in connection with *** referred to in Section 1 (d)
above. On the Store by Store planning, the parties shall confer prior to
incurring any such expenses and agree upon an estimated budget.

(ii) conduct and operate the Stores in accordance with all applicable health,
safety, occupancy, tax and other governmental laws, rules and regulations;

(iii) maintain the Stores in a sanitary condition and in good repair at all
times, and in accordance with the design, Store set-up (merchandising) and
visual display specifications, standards and guidelines of CKI, as promulgated
from time to time, and refurbish the Stores as may be reasonably necessary in
order to keep the Stores in an up-to-date condition (every 5 years);

(iv) employ only competent, trained and exemplary personnel (and provide for
dress codes and uniforms for the same) including a General Manager for all
retail operations hereunder as well as Store managers, all subject to CKI's
ongoing approval;

(v) retain public relations personnel or consultants to promote the Mark and the
Stores under the supervision of and as approved by CKI and its public relations
personnel;

(vi) purchase a supply of Merchandise for each seasonal collection for each
Store which constitutes, in the reasonable opinion of CKI, a representative
collection and which is intended to satisfy consumer demands;

(vii) prepare and deliver to CKI within ***

[spacer.gif]

[spacer.gif] [spacer.gif] 2 Currently there are Calvin Klein Collection Store
licensees for Milan and Rome (covering Bologna, Verona and Florence) as to which
CKI has agreed to use good faith efforts to provide such licensee rights of
"first refusal" or "first offer" as applicable as to any "Store" in its
"exclusive" area, which may become available under a multi-jurisdictional
"CK/Calvin Klein" store license, and if Operator wishes to sublicense any such
"exclusive area", agrees to so provide the same.


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



(viii) keep confidential all material, data and proprietary information of CKI,
which shall include but not be limited to the design and decor specifications
and prototypes utilized in connection with the Stores; and

(ix) maintain adequate financing in order to open and maintain the Store and to
purchase inventory as required hereunder and demonstrate the same as required by
CKI during the term hereof; and

(x) timely remit all amounts payable hereunder (including by example to supplier
licensees, vendors, etc.), including ***, or any portion thereof) on the balance
of any unpaid overdue amounts not in dispute).

(c) Operator will expend (and/or require its Store sublicensees to respectively
spend as to their respective Stores) such amounts for advertising and promotion
and public relations events (which shall be subject to the approval of CKI, to
be provided promptly and not unreasonably withheld) as are reasonable and
appropriate in connection with Operator's exploitation of the license granted
hereby, *** under the Bridge Apparel and Bridge Accessories Licenses, as well as
any other licensees as to***, during each Annual Period.

(d) Upon reasonable prior written notice, CKI and its representatives may, no
more than once each year unless good cause is shown, examine the books and
records (and any and all underlying data) of Operator during the term of the
Agreement, and for a period of three years following termination hereof. Such
books, records and data will be maintained for at least three years following
the year to which they relate.

3.     (a) Operator acknowledges that: (i) Calvin Klein Trademark Trust ("CKTT")
CKTT is the owner, and CKI is a beneficial owner, of all right, title and
interest in and to the Mark and the goodwill attached or will become attached
thereto (including goodwill arising from advertising expenditures applicable to
the grant hereunder ); (ii) all use thereof by Operator will inure to the
benefit of CKTT; and (iii) CKTT and/or CKI retains all rights to use and to
grant others the right to use the Mark except as specifically granted to
Operator herein. Operator will not do or permit to be done anything which will
detract from the value or reputation of the Mark and do all things which may
reasonably be required by CKI in order to confirm CKI's beneficial ownership and
CKTT's ownership of the Mark.

(b) In the event Operator learns of any infringement or imitation of the Mark or
use by any person of a trademark confusingly similar to the Mark, it will
immediately notify CKI. Operator will cooperate with CKI in any action taken by
CKI to protect its rights and those of CKTT in and to the Mark. Operator will
take no such action itself without prior written approval of CKI.

4.     Operator will indemnify and save CKTT, CKI and Calvin Klein harmless from
any and all claims that may arise or be asserted against either of them from
Operator's use of the Mark, Operator's sale of the Merchandise or Operator's
establishment, ownership or operation of the Store, and all costs and expenses,
including reasonable counsel fees, incurred in connection with defense of the
same. Operator will procure and maintain insurance as reasonably required by CKI
and available in the Territory in order to insure the property and contents of
the Store, and its operations, and from liability claims as referred to herein.

5.     (a) The term of this Agreement shall commence as of 1 January 2006, and
shall continue in effect throughout the full term of the Bridge Apparel License
(i.e., up to and including 31 December 2046) unless sooner terminated in
accordance herewith as to the "Territory" referred to in Section 1(a)(i).

Notwithstanding the foregoing, CKI may terminate this Agreement if ***

In the event of the termination or reversion of any jurisdiction or Region under
the Bridge Apparel License, the same termination or reversion of such
jurisdiction or Region shall occur automatically and simultaneously under this
Store License, and shall immediately and automatically result in the termination
of the applicable Stores, and Store sublicenses under § 1 (a) above.

(b) Except as set forth otherwise in this section, in the event of any breach or
default by either party which continues uncured for a period of 30 days after
written notice thereof from the


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



non-defaulting party, the non-defaulting party may terminate this Agreement by
written notice effective immediately. If Operator files a bankruptcy petition,
is adjudicated a bankrupt or becomes involved in a bankruptcy or insolvency
proceeding, this Agreement will terminate automatically and forthwith. If
Operator opens or permits any sublicensee to open any Store in an unapproved
location, or a Store in excess of the number of Stores approved by CKI, such
failure shall be deemed a material breach under the terms of this Agreement, and
CKI may immediately terminate this Agreement effective upon written notice to
Operator. If Operator fails to pay or any sublicensee fails to pay any amount
due CKI on the due date, interest shall accrue thereon at a rate equal to 3
percentage points over the prime rate charged by Chase from the due date until
paid in full and (ii) if such default continues uncured for a period of 30 days
following the due date, CKI may terminate this Agreement forthwith by written
notice.

(c) Upon termination of this Agreement, Operator will immediately discontinue
use of the Mark in connection with the Stores, will alter the interior and
exterior of the Stores so as to distinguish them from their former appearance
and will dispose of any inventory of Merchandise, on a non-exclusive basis, only
in the ordinary course of business, or otherwise as specifically directed by
CKI, for a period not to exceed 90 days following the date of such termination.
No such disposal may occur unless Operator provides CKI with a detailed schedule
of its inventory, certified by its chief financial officer in form and content
satisfactory to CKI, within 30 days following termination of this Agreement.
Notwithstanding the foregoing, CKI has the option, exercisable by written notice
sent either prior to or not later than 30 days following the date of
termination, to have any Store, and Operator's entire interest therein, assigned
to it, (A) if such termination is due to breach by Operator at the lower of (i)
the net depreciated cost to Operator and (ii) the then current market value of
such Store, including the lease thereof and the improvements therein, or (B) if
for other reasons (or upon expiration), at the then current market value of such
Store, including the lease and the improvements therein.

6.     Each party to this Agreement is an independent contractor and nothing
herein contained and no action arising from or relating to this Agreement shall
be construed to constitute the parties as joint venturers or either as agent of
the other.

7.     No waiver, express or implied, of any provision of this Agreement, or of
any breach or default hereof, shall constitute a continuing waiver hereof except
as expressly provided in a writing signed by the waiving party.

8.     (a) Neither this Agreement or any rights granted hereunder may be
assigned or otherwise transferred by Operator, except as agreed to by CKI. Any
sublicense agreement shall be in the form attached hereto or as approved by CKI
with only such modifications as CKI may approve in advance; and the selection
(identity) of any sublicensee shall also be subject to CKI's prior approval.
Only single-Store (or country wide) sublicenses may be granted, unless otherwise
approved in advance by CKI.

(b) Except as provided above, and specifically as provided under the CKI/CF
Group Consent dated as of 29 September 2005, this Agreement shall inure to the
benefit of and shall be binding upon the parties and their respective successors
and assigns. In the event of any CKI-permitted change-of-control transfer from
the then current shareholder(s) as required hereunder, the restrictions and
provisions hereof shall apply to any successor-in-interest permitted transferee.

9.     This Agreement shall be considered as having been entered into in the
State of New York and shall be construed and interpreted in accordance with the
laws of that state applicable to agreements made and to be performed therein.
However, disputes regarding the Mark shall be resolved in accordance with the
Federal trademark laws and related laws, statutes, rules and regulations of the
United States unless there are no Federal laws, statutes, rules or regulations
dispositive of such a dispute, in which case such dispute shall be resolved in
accordance with the laws of the State of New York. Operator represents and
warrants that it is not entitled to immunity from judicial proceedings commenced
in the State of New York, U.S.A. (whether relating to state laws or federal
laws) and expressly agrees that, should any judicial proceedings be brought, it
will not claim any immunity from such proceedings and that they shall be brought
in New York, New York and shall be conducted in


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



English. Operator irrevocably submits to the jurisdiction of the courts of the
State of New York and/or the federal courts located therein and waives the right
to contest such jurisdiction and to the laying of venue in such courts. Operator
is completing forms relating to the appointment of the Corporation Services
Company to act as its agent for service relating to any dispute or adjudication
hereunder, simultaneously with the execution of this Agreement and will maintain
such appointment throughout the term of this Agreement (including extensions,
renewals and the non-exclusive inventory disposal period referred to herein).

10.     Following the closing of the transaction, pursuant to which Warnaco Inc.
will, in accordance with its terms, acquire the business of the Operator, this
Agreement may be assigned within the Warnaco family of companies in accordance
with the terms as agreed by CKI and set forth in writing simultaneously
herewith.

Warnaco U.S., Inc., a Delaware corporation, is the general partner of WF
Overseas Fashion C.V., a limited partnership ("commanditaire vennootschap")
organized and existing under the laws of the Netherlands, and solely in such
capacity, is executing this Agreement on behalf and for the exclusive risk and
benefit of WF Overseas Fashion C.V.

If the foregoing fully and accurately sets forth our understanding with regard
to the subject matter hereof, please so signify by signing below where
indicated.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] Very truly yours, Calvin Klein, Inc. By: /s/ Tom
Murry                                         Name: [spacer.gif] Tom Murry
Title: [spacer.gif] President and COO [spacer.gif]

Agreed to:

CK JEANSWEAR N.V.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] By:    /s/ Lawrence R. Rutkowski                                
Name: [spacer.gif] Lawrence R. Rutkowski Title: [spacer.gif] Vice President and
Treasurer CK JEANSWEAR EUROPE S.P.A. By:    /s/ Lawrence R.
Rutkowski                                 Name: [spacer.gif] Lawrence R.
Rutkowski Title: [spacer.gif] Vice President and Treasurer CK JEANSWEAR ASIA
LIMITED By:    /s/ Lawrence R. Rutkowski                                 Name:
[spacer.gif] Lawrence R. Rutkowski Title: [spacer.gif] Vice President and
Treasurer WF OVERSEAS FASHION C.V. By: Warnaco U.S., Inc., its general partner
By:    /s/ Stanley P. Silverstein                                     Name:
[spacer.gif] Stanley P. Silverstein Title: [spacer.gif] President and Secretary
[spacer.gif]


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



SCHEDULE 1(d)

OUTLET

***


--------------------------------------------------------------------------------




     CONFIDENTIAL TREATMENT



EXHIBIT RO

***


--------------------------------------------------------------------------------
